Citation Nr: 0028232	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  97-14 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for anisometropia.

2.  Whether reduction of a 100 percent disability rating for 
schizophrenia to 70 percent was proper.  

3.  Entitlement to an increased rating for residuals of a 
fracture at T11-12, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for left shoulder 
bicipital tendinitis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1978 to December 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 1996, August 
1996, and May 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  


REMAND

The Board's review of the claims file reveals that additional 
evidence has been added since the issuance of the 
Supplemental Statement of the Case in May 1997.  The RO 
received a copy of a psychiatric evaluation report from a 
private psychiatrist dated in April 2000.  This evidence is 
clearly pertinent to the claim for restoration of a 100 
percent rating for schizophrenia.  Significantly, however, no 
rating decision pertaining to the evaluation of that disorder 
was issued after receipt of this evidence, and the veteran 
was not afforded a supplemental statement of the case.  Such 
actions are required by 38 C.F.R. § 19.37(a) (1999) which 
states that evidence received by the agency of original 
jurisdiction will be referred to the appropriate rating or 
authorization activity for review and disposition, and that 
if the statement of the case and any prior supplemental 
statement of the case (SSOC) were prepared before the receipt 
of the additional evidence, a supplemental statement of the 
case will be furnished to the appellant and his or her 
representative.  The Board further notes that the veteran has 
not submitted a written waiver of his right to have the 
evidence reviewed by the RO pursuant to 38 C.F.R. 
§ 20.1304(c).

The Board also finds that further assistance to the veteran 
with the development of evidence pertaining to the claims for 
higher disability ratings is required.  The report of a 
psychiatric examination conducted by the VA in October 1995 
shows that the veteran reported that he received disability 
benefits from the Social Security Administration.  The 
records pertaining to those benefits have not been obtained.  
Such records may contain information which is pertinent to 
the claim for restoration of a 100 percent rating for 
schizophrenia, or to the claims for increased ratings for 
residuals of a fracture at T11-12, and left shoulder 
bicipital tendinitis.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1999); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991). The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as military 
service department and Social Security Administration 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994); see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, SSA's decision is 
"pertinent" to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).  As such, the 
Board must obtain all of the records pertaining to the SSA 
decision as such records may be relevant to the veteran's 
claims.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's Social 
Security disability benefits, including 
the decision granting or continuing such 
benefits as well as the medical records 
relied upon in that decision.  The RO 
should request that the Social Security 
Administration provide a letter in the 
event that no additional records exist.

2.  The RO should again review the record 
including the additional evidence 
received since the issuance of the SSOC, 
and determine whether the appellant's 
claim may now be granted.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a SSOC (which includes the 
regulations pertaining to reduction of 
disability ratings such as 38 C.F.R. 
§§ 3.343, 3.344, 4.1, 4.2, 4.10, 4.13) 
and given the opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional procedural 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



